Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on September 9, 2019. 

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Imada et al. (U.S. Publication No. 2013/0187627; hereinafter “Imada”).
Regarding claim 1, Imada discloses a semiconductor device (Figs. 5-7/10) in which a semiconductor element (Figs. 5-7/10, 31) is disposed (Fig. 5), the semiconductor device (Figs. 5-7/10) comprising: a substrate (Figs. 5-7/10; Fig. 5A, 15/50) having an insulation property ([0051]); and at least one wire (Figs. 5-7/10; Fig. 5, 42/44) for positioning (Fig. 5A) the semiconductor element (Figs. 5-7/10, 31) with respect to the substrate (Figs. 5-7/10; Fig. 5A, 15/50) in a plan view (Fig. 5A), wherein the substrate (Figs. 5-7/10; Fig. 5A, 15/50) includes a disposition region (Fig. 5A, region for disposing 31) for disposing (Fig. 5A) the semiconductor element (Figs. 5-7/10, 31), and wherein the wire (Figs. 5-7/10; Fig. 5, 42/44) is provided (Fig. 5A) at least at a part (Fig. 5A) of a periphery (Fig. 5A) of the disposition region (Fig. 5A, region for disposing 31).
Regarding claim 2, Imada discloses the semiconductor device (Figs. 5-7/10) according to claim 1, wherein plating (Figs. 5-7/10; Fig. 5A, 15; [0048]) is present on an entire front surface (Fig. 5A) of a portion to be an object (Fig. 5A) in which the semiconductor element (Figs. 5-7/10, 31) is to be disposed out (Fig. 5) of the substrate (Figs. 5-7/10; Fig. 5A, 15/50).
Regarding claim 3, Imada discloses the semiconductor device (Figs. 5-7/10) according to claim 1, wherein an uppermost portion (Fig. 5B, portion in contact with 12) of the wire (Figs. 5-7/10; Fig. 5, 42/44) is present at a position lower (Fig. 5B) than an upper surface (Fig. 5B) of the semiconductor 31) disposed (Fig. 5A) in the disposition region (Fig. 5A, region for disposing 31).
Regarding claim 4, Imada discloses the semiconductor device(Figs. 5-7/10) according to claim 1, wherein a shape (Fig. 5A) of the semiconductor element (Figs. 5-7/10, 31) in a plan view (Fig. 5A) is a quadrangle (Fig. 5A), and wherein the wire (Figs. 5-7/10; Fig. 5, 42/44) is provided so that the wire (Figs. 5-7/10; Fig. 5, 42/44) is not in contact (Fig. 5A) with a corner portion (Fig. 5A, corner portion) of the semiconductor element (Figs. 5-7/10, 31)  disposed (Fig. 5A) in the disposition region (Fig. 5A, region for disposing 31).
Regarding claim 5, Imada discloses the semiconductor device (Figs. 5-7/10) according to claim 1, wherein a shape (Fig. 5A) of the disposition region (Fig. 5A, region for disposing 31) in a plan view (Fig. 5A) is a quadrangle (Fig. 5A), wherein the disposition region (Fig. 5A, region for disposing 31) has two corner portions (Fig. 5A, corner portions), and wherein the semiconductor device (Figs. 5-7/10) includes the wire (Figs. 5-7/10; Fig. 5, 42/44) surrounding (Fig. 5A) each of the two corner portions (Fig. 5A, corner portions).
Regarding claim 6, Imada discloses the semiconductor device (Figs. 5-7/10) according to claim 1, wherein a part of the wire (Figs. 5-7/10; Fig. 5, 42/44 – part contacting 12) is present below (Fig. 5B) the semiconductor element (Figs. 5-7/10, 31) disposed (Fig. 5A) in the disposition region (Fig. 5A, region for disposing 31
Regarding claim 8, Imada discloses the semiconductor device (Figs. 5-7/10) according to claim 1, wherein the semiconductor element (Figs. 5-7/10, 31) is made of SiC (Figs. 5-7/10, 31; Fig. 6, 90; [0053]).
Regarding claim 9, Imada discloses a power conversion apparatus (Figs. 5-7/10) using the semiconductor device (Figs. 5-7/10) according to claim 1, the power conversion apparatus (Figs. 5-7/10) comprising: a power conversion circuit (Fig. 10) that includes the semiconductor device (Figs. 5-7/10), the power conversion circuit (Fig. 10) configured to convert power (Fig. 10) to be input (Fig. 10, Vin), the power conversion circuit (Fig. 10) configured to output the converted power (Fig. 10, Vout); and a control circuit (Fig. 10, 250) configured to output a control signal (Fig. 10, signal output to 10A) for controlling (Fig. 10, 250) the power conversion circuit (Fig. 10) to the power conversion circuit (Fig. 10).
Regarding claim 10, Imada discloses a semiconductor disposition method (Figs. 5-7/10) for disposing a semiconductor element (Figs. 5-7/10, 31) on a substrate (Figs. 5-7/10; Fig. 5A, 15/50) having an insulation property ([0051]), the substrate (Figs. 5-7/10; Fig. 5A, 15/50) having a disposition region (Fig. 5A, region for disposing 31) for disposing (Fig. 5A) the semiconductor element (Figs. 5-7/10, 31), at least a part (Fig. 5A) of a periphery (Fig. 5A) of the disposition region (Fig. 5A, region for disposing 31) being provided with a wire (Figs. 5-7/10; Fig. 5, 42/44), the semiconductor disposition method (Fig. 5A) comprising: disposing (Fig. 5A) the semiconductor element (Figs. 5-7/10, 31) in the disposition region (Fig. 5A, region for disposing 31) of the 15/50) provided with the wire (Figs. 5-7/10; Fig. 5, 42/44). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over 
Imada in view of Dmitriev et al. (U.S. Publication No. 2005/0142391; hereinafter “Dmitriev”).
Regarding claim 7, Imada discloses the semiconductor device (Figs. 5-7/10) according to claim 1. Imada does not teach a thickness of the semiconductor element is in a range of 10 tm to 100 tm.
Dmitriev, however, does teach a thickness of the semiconductor element (Fig. 4) is in a range of 10 μm to 100 μm ([0100]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Imada to include the features of Dmitriev because it would increase 2DEG mobility up to 2000 cm.sup.2/V sec (300 K), operating frequency from 1 to 100 GHz, and an operating power for a single transistor of 10 W, 20 W, 50 W and 100 W or more depending upon the size of the device thereby improving performance.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837